Exhibit 10.6.4

FOURTH AMENDMENT TO

FINANCING AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO FINANCING AND SECURITY AGREEMENT (this “Agreement”) is
made as of October 12, 2007 by and among TVI CORPORATION, a Maryland corporation
(“TVI”), CAPA MANUFACTURING CORP., a Maryland corporation (“Capa”), SAFETY TECH
INTERNATIONAL, INC., a Maryland corporation (“Safety Tech”), and SIGNATURE
SPECIAL EVENT SERVICES, INC. (formerly named “TVI Holdings One, Inc.”)
(“Signature TVI”) jointly and severally (each of TVI, Capa, Safety Tech, and
Signature TVI, a “Borrower”; TVI, Capa, Safety Tech, and Signature TVI,
collectively, the “Borrowers”); and BRANCH BANKING AND TRUST COMPANY, a North
Carolina banking corporation (the “Lender”).

RECITALS

A. The Borrowers and the Lender entered into a Financing and Security Agreement
dated October 31, 2006 (as amended by First Amendment to Financing and Security
Agreement dated May 25, 2007, Second Amendment to Financing and Security
Agreement dated June 21, 2007, Third Amendment to Financing and Security
Agreement dated August 7, 2007, and as amended, restated, modified, substituted,
extended, and renewed from time to time, the “Financing Agreement”). The
Financing Agreement provides for some of the agreements between the Borrowers
and the Lender with respect to the “Loans” (as defined in the Financing
Agreement), including (i) a revolving credit facility in the maximum principal
amount of $25,000,000 and (ii) an Acquisition Line under which an advance
evidenced by an Acquisition Line Term Note is outstanding and no further
advances are to be made.

B. The Borrowers have requested that the Lender increase the amount available
for additional advances under clause (iv) of the definition of “Borrowing Base”
from $2,300,000 to $3,600,000.

C. The Lender is willing to agree to the Borrowers’ request on the condition,
among others, that this Agreement be executed.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrowers, jointly
and severally, and the Lender agree as follows:

1. The Borrowers and the Lender agree that the Recitals above are a part of this
Agreement. Unless otherwise expressly defined in this Agreement, terms defined
in the Financing Agreement shall have the same meaning under this Agreement.

2. Each Borrower represents and warrants to the Lender as follows:



--------------------------------------------------------------------------------

(a) Each Borrower (a) is a corporation duly organized, existing and in good
standing under the laws of the jurisdiction of its incorporation stated in the
Perfection Certificate and is organized in no other jurisdiction, (b) has the
corporate power to own its property and to carry on its business as now being
conducted, and (c) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned by it therein
or in which the transaction of its business makes such qualification necessary.

(b) Each Borrower has the power and authority to execute and deliver this
Agreement and perform its obligations hereunder and has taken all necessary and
appropriate corporate action to authorize the execution, delivery and
performance of this Agreement.

(c) The Financing Agreement, as amended by this Agreement, and each of the other
Financing Documents remain in full force and effect, and each constitutes the
valid and legally binding obligation of the Borrower, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting the rights and remedies of
creditors and secured parties, and general principles of equity regardless of
whether applied in a proceeding in equity or at law.

(d) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default, has occurred and is continuing under the
Financing Agreement or the other Financing Documents which has not been waived
in writing by the Lender or which is not waived under the terms of this
Agreement.

(e) The execution, delivery and performance of the terms of this Agreement will
not conflict with, violate or be prevented by (i) the Borrower’s charter or
bylaws, (ii) any existing mortgage, indenture, contract or agreement binding on
the Borrower or affecting its property, or (iii) any Laws.

3. On the date of this Agreement, the outstanding principal sum under the
Acquisition Line Term Note is $2,708,337.

4. Section 2.1.3(a) of the Financing Agreement is hereby amended in its entirety
to read as follows:

(a) As used in this Agreement, the term “Borrowing Base” means at any time, an
amount equal to the aggregate of (i) eighty-five percent (85%) of the amount of
Eligible Receivables plus (ii) the lesser of (A) fifty-five percent (55%) of the
amount of Eligible Inventory or (B) Six Million Dollars ($6,000,000), subject to
the adjustments provided in this Section 2.1, plus (iii) (A) sixty-five percent
(65%) of the amount of Eligible Fixed Assets through and including the first
anniversary date, and (B) fifty-five percent (55%) of the amount of Eligible
Fixed Assets, thereafter, plus (iv) only for period commencing on May 25, 2007
through and including November 10, 2007, $3,600,000.

5. At the time this Agreement is executed and delivered, (a) the Borrowers shall
deliver to the Lender incumbency certificates with respect to the Borrowers’
Responsible Officers, and (b) the Borrowers shall pay to the Lender as part of
the Obligations the fees of

 

2



--------------------------------------------------------------------------------

Lender’s counsel in the amount of $500 and hereby agree that the Lender may
debit TVI’s account for the same.

6. The Borrowers hereby issue, ratify and confirm the representations,
warranties and covenants contained in the Financing Agreement, as amended
hereby. The Borrowers agree that this Agreement is not intended to and shall not
cause a novation with respect to any or all of the Obligations.

7. The Borrowers acknowledge and warrant that the Lender has acted in good faith
and has conducted in a commercially reasonable manner its relationships with the
Borrowers in connection with this Agreement and generally in connection with the
Financing Agreement and the Obligations. Without implying any limitation on the
foregoing, the Borrowers acknowledge and agree that they have no defenses,
affirmative or otherwise, rights of setoff, rights of recoupment, claims,
damages, losses, counterclaims, actions, causes of action, defenses, or
affirmative defenses, all of any kind or nature whatsoever, in law or in equity,
whether presently known or unknown (collectively, “Claims”) against the Lender
or any past, present or future agent, attorney, legal representative,
predecessor in interest, affiliate, successor, assign, employee, director or
officer of the Lender (collectively, the “Lender Group”), directly or
indirectly, arising out of, based upon, or in any manner connected with, any
transaction, event, circumstance, action, course of dealing, failure to act, or
occurrence of any sort or type, whether known or unknown, which occurred,
existed, was taken, permitted, or begun prior to the execution of this Agreement
and occurred, existed, was taken, permitted or begun in accordance with,
pursuant to, or by virtue of the Obligations or any of the terms or conditions
of the Financing Documents, or which directly or indirectly relate to or arise
out of or in any manner are connected with the Obligations or any of the
Financing Documents; provided, however, to the extent any Claims exist or
existed, each and all of the same are hereby forever waived, discharged and
released, other than Claims for matters described in the last sentence of
Section 2.1.8 for which the applicable period for providing written objections
have not expired and other than corrections to balances for the Loans and other
Obligations due to clerical errors.

8. The Borrowers shall pay at the time this Agreement is executed and delivered
all fees, commissions, costs, charges, taxes and other expenses incurred by the
Lender and its counsel in connection with this Agreement, including, but not
limited to, reasonable fees and expenses of the Lender’s counsel and all
recording fees, taxes and charges.

9. This Agreement and the rights and obligations of the parties hereunder shall
be governed by and interpreted in accordance with the Laws of Maryland.

10. This Agreement is one of the Financing Documents. This Agreement may be
executed in any number of duplicate originals or counterparts, each of such
duplicate originals or counterparts shall be deemed to be an original and taken
together shall constitute but one and the same instrument. The parties agree
that their respective signatures may be delivered by fax or other electronic
means acceptable to the Lender. Any party who chooses to deliver its signature
by fax agrees or such other electronic means to provide a counterpart of this
Agreement with its inked signature promptly to each other party.

Signatures begin on the following page. The rest of this page is intentionally
left blank.

 

3



--------------------------------------------------------------------------------

BORROWERS’ SIGNATURE PAGE TO

FOURTH AMENDMENT TO FINANCING AND SECURITY AGREEMENT

(Page 1 of 2 Signature Pages)

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

 

ATTEST:     TVI CORPORATION  

/s/ Sean R. Hunt

    By:  

/s/ Harley A. Hughes

  (Seal) Sean R. Hunt       Harley A. Hughes   Secretary       President and
Chief Executive Officer   ATTEST:     CAPA MANUFACTURING CORP.  

/s/ Sean R. Hunt

    By:  

/s/ Harley A. Hughes

  (Seal) Sean R. Hunt       Harley A. Hughes,   Secretary       President  
ATTEST:     SAFETY TECH INTERNATIONAL, INC.  

/s/ Sean R. Hunt

    By:  

/s/ Harley A. Hughes

  (Seal) Sean R. Hunt       Harley A. Hughes,   Secretary       President  
ATTEST:     SIGNATURE SPECIAL EVENT SERVICES, INC  

/s/ Sean R. Hunt

    By:  

/s/ Harley A. Hughes

  (Seal) Sean R. Hunt       Harley A. Hughes,   Secretary       President  

 

4



--------------------------------------------------------------------------------

LENDER’S SIGNATURE PAGE TO

FOURTH AMENDMENT TO FINANCING AND SECURITY AGREEMENT

(Page 2 of 2 Signature Pages)

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

 

WITNESS:     BRANCH BANKING AND TRUST COMPANY

/s/ Erica Lindlay

    By:  

/s/ Derek T. Whitwer

  (Seal)       Derek T. Whitwer,         Senior Vice President  

 

5